 

Exhibit 10.2

 



ROCK CREEK PHARMACEUTICALS, INC.

2016 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

__________________ 

__________________

__________________

 

Dear ______________:

 

You have been granted an option (this “Option”) to purchase shares of the common
stock of Rock Creek Pharmaceuticals, Inc. (the “Company”) pursuant to the
Company’s 2016 Omnibus Incentive Plan (the “Plan”) and this Stock Option Award
Agreement (this “Option Agreement”). This Option is granted under and governed
by the terms and conditions of the Plan and this Option Agreement. Additional
provisions regarding this Option and definitions of capitalized terms used and
not defined in this Option Agreement can be found in the Plan.

 

Grant Date:

_____________ ___, 20__

 

Type of Option:

¨ Incentive Stock Option

¨ Nonqualified Stock Option

 

Number of Option Shares:

 

 

___________

 

Exercise Price per Share:

 

 

$__.__

 

Term:

This Option shall expire on the tenth anniversary of the Grant Date (the
“Expiration Date”), unless terminated earlier pursuant to the terms of this
Option Agreement or the Plan. Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and is granted to an employee who, at
the time of the grant, owns (directly or indirectly, within the meaning of Code
Section 424(d)) more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Subsidiary, then the Expiration
Date shall mean the fifth anniversary of the Grant Date.

 

Upon termination or expiration of this Option, all your rights hereunder shall
cease.

 

Vesting:

This Option will vest in increments of ____% of the total number of shares
covered by this Option on the ____________ anniversaries of the Grant Date,
provided that you are continuously employed with or in the service of the
Company or its Affiliates through such anniversary date.

 

The vesting of this Option may be accelerated in the Administrator’s sole
discretion if it determines circumstances so warrant. 

 



 

 

 



Termination of Employment: The following conditions apply in the event that your
employment or service with the Company and its Affiliates is terminated prior to
the Expiration Date of this Option. In no event, however, will the time periods
described herein extend the term of this Option beyond its Expiration Date or
beyond the date this Option is otherwise cancelled or terminates pursuant to the
provisions of the Plan.         a. Termination Other than As a Result of Death,
Disability or Cause. If your employment or service terminates (at a time when
you could not have been terminated for Cause) other than by reason of your death
or Disability and other than for Cause, then the unvested portion of this Option
shall automatically terminate immediately and the vested portion of this Option
shall automatically terminate 90 days after the date of such termination.      
  b. Termination for Cause. If your employment or service terminates for Cause,
then this Option shall automatically terminate immediately on the date of such
termination.         c. Termination As a Result of Death or Disability. If your
employment or service terminates by reason of your death or Disability (at a
time when you could not have been terminated for Cause), then the unvested
portion of this Option shall automatically terminate immediately and the vested
portion of this Option shall automatically terminate 12 months after such
termination.         d. Determination of Cause After Termination.
Notwithstanding the foregoing, if after your employment or service terminates
the Company determines that it could have terminated you for Cause had all
relevant facts been known at the time of your termination, then the Company may
terminate this Option immediately upon such determination, and you will be
prohibited from exercising this Option thereafter. In such event, you will be
notified of the termination of this Option.         If the date this Option
terminates as specified above (other than as a result of a termination for
Cause) falls on a day on which the stock market is not open for trading or on a
date on which you are prohibited by Company policy (such as an insider trading
policy) from exercising the Option, the termination date shall be automatically
extended to the first available trading day following the original termination
date, but not beyond the Expiration Date.

 



 2 

 

 



Manner of Exercise: You may exercise this Option only if it has not been
forfeited or has not otherwise expired, and only to the extent this Option is
vested. To exercise this Option, you must comply with such exercise and notice
procedures as the Administrator may establish from time to time, including,
without limitation, payment of the exercise price and any applicable tax
withholding amounts. Unless otherwise determined by the Administrator, the
payment of the exercise price and applicable tax withholding amounts may be made
at your election (i) in cash or its equivalent (e.g., by check), (ii) in Shares
having a Fair Market Value equal to the aggregate exercise price for the Shares
being purchased and satisfying such other requirements as may be imposed by the
Administrator (provided that such Shares have been held by the Participant for
no less than six months or such other period, if any, as established from time
to time by the Administrator to avoid adverse accounting treatment under
generally accepted accounting principles) or (iii) partly in cash and partly in
such Shares. To the extent expressly permitted by the Administrator, the payment
of the exercise price and applicable tax withholding amounts may be made at your
election by any of the foregoing methods or by having the Company withhold from
the Shares otherwise issuable upon exercise a whole number of shares with a Fair
Market Value equal to the exercise price and applicable tax withholding amounts
and issuing the net number of remaining Shares to you. Notwithstanding anything
to the contrary herein, the amount to be withheld may not exceed the total
minimum federal, state and local tax withholding obligations associated with the
transaction to the extent needed for the Company and its Affiliates to avoid an
accounting charge.         A properly completed notice of stock option exercise
(or such other notice as is prescribed) will become effective upon receipt of
the notice and any required payment by the Company (or its designee); provided
that the Company may suspend exercise of the Option pending its determination of
whether your employment will be or could have been terminated for Cause and, if
such a determination is made, your notice of stock option exercise (or such
other notice as is prescribed) will automatically be rescinded.         If,
following your death, your beneficiary or heir, or such other person or persons
as may acquire your rights under this Option by will or by the laws of descent
and distribution, wishes to exercise this Option, such person must contact the
Company and prove to the Company’s satisfaction that such person has the right
and is entitled to exercise this Option.         Your ability to exercise this
Option, or the manner of exercise or payment of withholding taxes, may be
restricted by the Company if required by applicable law or by the Company’s
trading policies as in effect from time to time.

 



Restrictions on Resale: By accepting this Option, you agree not to sell any
shares of Stock acquired under this Option at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale.       Transferability: You may not transfer or assign this
Option for any reason, other than by will or the laws of descent and
distribution or as otherwise set forth in the Plan. Any attempted transfer or
assignment of this Option, other than as set forth in the preceding sentence or
the Plan, will be null and void.

 



 3 

 

 



Market Stand-Off: In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act of 1933, as amended (the “Securities Act”), you
agree that you shall not directly or indirectly sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, or
otherwise dispose of or transfer or agree to engage in any of the foregoing
transactions with respect to, any Shares acquired under this Option without the
prior written consent of the Company and the Company’s underwriters. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be requested by the Company or such
underwriters. In no event, however, shall such period exceed one hundred eighty
(180) days.       Recoupment; Rescission of Exercise: If the Administrator
determines that recoupment of incentive compensation paid to you pursuant to
this Option is required under any law or any recoupment policy of the Company,
then this Option will terminate immediately on the date of such determination to
the extent required by such law or recoupment policy, any prior exercise of this
Option may be deemed to be rescinded, and the Administrator may recoup any such
incentive compensation in accordance with such recoupment policy or as required
by law. The Company shall have the right to offset against any other amounts due
from the Company to you the amount owed by you hereunder and any exercise price
and withholding amount tendered by you with respect to any such incentive
compensation.       Notice of Disqualifying Disposition: If this Option is
designated as an Incentive Stock Option and you sell Shares that were acquired
through the exercise of this Option within two years from the Grant Date or one
year from the date of exercise, you must notify the Administrator of the sale to
permit proper treatment of the compensation expense.

 



 4 

 

 



Restrictions on Exercise, Issuance and Transfer of Shares: a. General. No
individual may exercise this Option, and no shares of Stock subject to this
Option will be issued, unless and until the Company has determined to its
satisfaction that such exercise and issuance will comply with all applicable
federal and state securities laws, rules and regulations of the Securities and
Exchange Commission, rules of any stock exchange on which shares of Stock of the
Company may then be traded, or any other applicable laws. In addition, if
required by underwriters for the Company, you agree to enter into a lock-up
agreement with respect to any shares of Stock acquired or to be acquired under
this Option.         b. Securities Laws. You acknowledge that you are acquiring
this Option, and the right to purchase the shares of Stock subject to this
Option, for investment purposes only and not with a view toward resale or other
distribution thereof to the public which would be in violation of the Securities
Act. You agree and acknowledge with respect to any shares of Stock that have not
been registered under the Securities Act, that: (i) you will not sell or
otherwise dispose of such shares of Stock, except as permitted pursuant to a
registration statement declared effective under the Securities Act and qualified
under any applicable state securities laws, or in a transaction which in the
opinion of counsel for the Company is exempt from such required registration,
and (ii) that a legend containing a statement to such effect will be placed on
the certificates evidencing such shares of Stock. Further, as additional
conditions to the issuance of the shares of Stock subject to this Option, you
agree (with such agreement being binding upon any of your beneficiaries, heirs,
legatees and/or legal representatives) to do the following prior to any issuance
of such shares of Stock: (i) to execute and deliver to the Company such
investment representations and warranties as are required by the Company; (ii)
to enter into a restrictive stock transfer agreement if required by the Board;
and (iii) to take or refrain from taking such other actions as counsel for the
Company may deem necessary or appropriate for compliance with the Securities
Act, and any other applicable federal or state securities laws, regardless of
whether the shares of Stock have at that time been registered under the
Securities Act, or otherwise qualified under any applicable state securities
laws.       Miscellaneous: •  This Option Agreement may be amended only by
written consent signed by both you and the Company, unless the amendment is not
to your detriment or the amendment is otherwise permitted without your consent
by the Plan.         • The failure of the Company to enforce any provision of
this Option Agreement at any time shall in no way constitute a waiver of such
provision or of any other provision hereof.         • You will have none of the
rights of a stockholder of the Company with respect to this Option until Shares
are transferred to you upon exercise of the Option.         • In the event any
provision of this Option Agreement is held illegal or invalid for any reason,
such illegality or invalidity shall not affect the legality or validity of the
remaining provisions of this Option Agreement, and this Option Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included in this Option Agreement.         • As a condition to the grant of this
Option, you agree (with such agreement being binding upon your legal
representatives, guardians, legatees or beneficiaries) that this Option
Agreement shall be interpreted by the Administrator and that any interpretation
by the Administrator of the terms of this Option Agreement or the Plan, and any
determination made by the Administrator pursuant to this Option Agreement or the
Plan, shall be final, binding and conclusive.         • This Option Agreement
may be executed in counterparts.

 



 5 

 

  

BY SIGNING BELOW AND AGREEING TO THIS STOCK OPTION AWARD AGREEMENT, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE HAVING READ THIS AGREEMENT AND THE PLAN.

 

ROCK CREEK PHARMACEUTICALS, INC.

 

 



By:           [Name of Authorized Officer]   [Name of Recipient]                
                Date:        

 



 6 

 

  

ROCK CREEK PHARMACEUTICALS, INC.

NOTICE OF STOCK OPTION EXERCISE

 

Your completed form should be delivered to: _________________________,
____________________________. Phone: ___________________

Fax: _____________________________________. Incomplete forms may cause a delay
in processing your option exercise.

 

OPTIONEE INFORMATION

 

Please complete the following. PLEASE WRITE YOUR FULL LEGAL NAME SINCE THIS NAME
MAY BE ON YOUR STOCK CERTIFICATE OR APPEAR IN THE BOOK ENTRY FOR YOUR SHARES.



 

Name:_______________________________________________________________________

 

Street Address: _______________________________________________________________

 

City: _____________________ State:_________________ Zip Code:_______________

 

Work Phone #: (_____) - _______- ________ Home Phone #: (_____) - _______-
__________

 

Social Security #: ______ - _____ - _______

 

DESCRIPTION OF OPTION(S) BEING EXERCISED

 

Please complete the following for each option that you wish to exercise.

 

Grant Date

Type of Option

(specify ISO or NQSO)

Exercise Price Per Share Number of Option Shares Being Purchased* Total Exercise
Price (multiply Exercise Price Per Share by Number of Option Shares Being
Purchased)

 

 

  $   $

 

 

  $   $

 

 

  $   $

 

 

  $   $

 

 

  $   $ Aggregate Exercise Price

$

 

 

*Must be a whole number only. Exercise of fractional Option Shares is not
permitted.

METHOD OF PAYMENT OF OPTION EXERCISE PRICE

 

Please select only one:

 

qCash Exercise. I am enclosing a check or money order payable to “Rock Creek
Pharmaceuticals, Inc.” for the Aggregate Exercise Price.

 

qCashless Exercise (Available Only to the Extent Expressly Permitted by the
Company). I am exercising the Option pursuant to the cashless exercise
provisions provided for by the Company. The Company will withhold from the
Shares otherwise issuable upon exercise a whole number of shares with a Fair
Market Value equal to (or less than) the Aggregate Exercise Price, and will then
issue the net number of remaining Shares to me. If the whole number of Shares to
be withheld does not exactly equal my Aggregate Exercise Price, then the Company
will withhold the whole number of Shares necessary to cover my Aggregate
Exercise Price, and will issue a check to me equal to the Fair Market Value of
any fractional Share not needed. If your option is designated in the Option
agreement as an incentive stock option (“ISO”), then selecting this method of
payment may result in the Option losing its ISO status and being treated as a
nonqualified stock option for tax purposes.

 



 

 

 

qShare Delivery. I am enclosing the following certificate(s) for shares of Rock
Creek Pharmaceuticals, Inc. common stock to pay for all or a part of the
Aggregate Exercise Price. The Fair Market Value of these shares will be
determined as of the date this form is received by the Company.

 

Certificate Number Certificate Date Number of Shares                  

 

The Company is instructed to apply the number of shares indicated above towards
the Aggregate Exercise Price. If the number of shares indicated above covers
less than the Aggregate Exercise Price, I also have enclosed (or will promptly
provide) a check or money order made payable to “Rock Creek Pharmaceuticals,
Inc.” for the balance of the Aggregate Exercise Price. If the number of shares
indicated above covers more than the Aggregate Exercise Price, the Company will
issue to me a new stock certificate for the whole number of shares not needed to
pay the purchase price, and if necessary, a check in the amount of the Fair
Market Value of any fractional share.

 

qCashless Exercise Through a Broker-Dealer. I have requested through the broker
specified below to (select only one):

 

qSell to Cover. Sell or margin only enough of the option being exercised to
cover the Aggregate Exercise Price (and tax withholding, if elected below),
deliver the sale or margin loan proceeds directly to Rock Creek Pharmaceuticals,
Inc., and deposit the remaining shares and any residual cash in my brokerage
account.

 

qSame-Day-Sale. Sell or margin all of the shares of common stock issuable upon
exercise of the options, deliver a portion of the sale or margin loan proceeds
directly to Rock Creek Pharmaceuticals, Inc. to pay the Aggregate Exercise Price
(and tax withholding, if elected below), and deposit any remaining cash proceeds
in my brokerage account.

 

Sale Price*: __________________ Sale Date*: _______________________________

 

*The sale price and sale date are required in order to execute the cashless
exercise.

 

Broker-Dealer Name:_________________________________________________________

 

Contact Person: ______________________________________________________________

 

DWAC – Depository Trust Company (DTC) #: ____________________________________

 

Brokerage Account #: _________________________________________________________

 

Broker Phone #: (_____)-________-__________  Broker Fax #:
(_____)-________-__________

 

If your option is designated in the Option agreement as an ISO, then selecting
this method of payment may result in the Option losing its ISO status and being
treated as a nonqualified stock option for tax purposes.

 

*It is your responsibility to contact a broker to open a brokerage account and
sell your stock option shares. Rock Creek Pharmaceuticals, Inc. WILL NOT send
this form to your broker.

 



 2 

 

 

CERTIFICATE OR BOOK ENTRY INSTRUCTIONS

 

Do not complete this portion if you elected a cashless exercise through a
broker-dealer. (Shares issued pursuant to a cashless exercise through a
broker-dealer will be automatically sent to your specified broker.)

 

Please select only one:

Name(s) in which the purchased shares will be issued:

qIn my name only

qIn the names of my spouse and myself as community property

qIn the names of my spouse and myself as joint tenants with the rights of
survivorship

 

Spouse’s name (if applicable): _______________________________________________

 

The certificate or notice of book entry for the purchased shares should be sent
to the following address (complete only if to be sent to a different address
than specified in Part 1):

 

Street Address: _______________________________________________________________

 

City: _____________________ State:_________________ Zip Code:_______________

 

METHOD OF SATISFYING TAX WITHHOLDING OBLIGATION

 

Please select only one. You do not need to complete this Part if you are
exercising incentive stock options (ISOs) or if you are a non-employee director
or consultant.

 

qCash. I am enclosing a check or money order payable to “Rock Creek
Pharmaceuticals, Inc.” for the withholding tax amount.

 

qTax Amount Request. Please notify me of the amount of withholding taxes that
will be due as a result of this option exercise. I understand that, after
receiving notification of the withholding tax amount, I must immediately remit
to the Company a check or money order payable to “Rock Creek Pharmaceuticals,
Inc.” for that amount. I understand that the Company will not process my option
exercise until it receives the check or money order covering the withholding tax
amount due.

 

qShare Delivery. I am enclosing the following certificate(s) for shares of Rock
Creek Pharmaceuticals, Inc. common stock to pay for all or a part of the
withholding tax amount. The Fair Market Value of these shares (as defined in the
Plan) will be determined as of the date this form is received by the Company.

 

Certificate Number Certificate Date Number of Shares                  

The Company is instructed to apply the number of shares indicated above towards
the withholding tax amount. If the number of shares indicated above covers less
than the withholding tax amount, I also have enclosed (or will promptly provide)
a check or money order made payable to “Rock Creek Pharmaceuticals, Inc.” for
the balance of the withholding tax amount If the number of shares indicated
above covers more than the withholding tax amount, the Company will issue to me
a new stock certificate or create a new book entry for the whole number of
shares not needed to pay the purchase price, and if necessary, a check in the
amount of the Fair Market Value of any fractional share.

 

qShare Withholding (Available Only to the Extent Expressly Permitted by the
Company). The Company is instructed to withhold that number of whole shares
otherwise issuable as a result of the exercise of the Option(s) having a Fair
Market Value on the date of exercise equal to the aggregate minimum federal,
state and local taxes required to be withheld. If such number of shares covers
more than the aggregate minimum taxes required to be withheld, the Company will
issue to me a check in the amount of the Fair Market Value of any fractional
share.

 

qBroker Exercise. I have elected to exercise my option(s) through a broker. The
broker will sell sufficient Shares to pay for the tax amount and will remit that
amount to Rock Creek Pharmaceuticals, Inc.

 



 3 

 

 

ACKNOWLEDGEMENTS AND SIGNATURE

 

1.I understand that all sales of Rock Creek Pharmaceuticals, Inc. common stock
received upon exercise of this option are subject to compliance with the
company's policy on securities trades.

2.I hereby acknowledge that I have received and read a copy of the plan of Rock
Creek Pharmaceuticals, Inc. under which the Option(s) listed above were issued
and a copy of the plan, and understand the tax consequences of an exercise.

3.I understand that this Notice cannot be revoked. If I have selected a cashless
exercise through a broker-dealer, I personally guarantee that the Aggregate
Exercise Price and applicable taxes will be paid to Rock Creek Pharmaceuticals,
Inc. in full in the event the Company does not receive the full amount from the
broker for any reason.

 

Signature: ____________________   Date: _________________________

 

FOR COMPANY USE ONLY:
Received by the Company on _____________________________________________.

 



 4 

